Citation Nr: 0906037	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, 
to include chloracne.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1969 
to April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which in pertinent part, denied entitlement to service 
connection for bilateral hearing loss, tinnitus, and a skin 
condition associated with herbicide exposure.  

The issues have been re-characterized to comport to the 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss, tinnitus, and a skin disability, to include chloracne.  
He claims that he is presently suffering from hearing loss 
and tinnitus as a result of noise exposure during service, 
particularly from artillery fire during his service in 
Vietnam.  He also claims that while serving in Vietnam he 
began breaking out in boils, pimples, and skin disorders.  

In his December 2005 Form 9 substantive appeal to the Board 
the Veteran did not indicate whether he wanted a Board 
hearing.  However, in a letter received by the Board in 
January 2009, the Veteran requested to appear personally 
before the Board and give testimony concerning his appeal. 

On these facts, the Board finds that there remains an 
outstanding request for a Board hearing.  Pursuant to 38 
C.F.R. § 20.700 (2008), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.   See also 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2008) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board 
hearing at the RO (Travel Board) before a 
Veterans Law Judge, pursuant to the 
Veteran's request.  After the hearing is 
conducted, or in the event the hearing is 
canceled or the Veteran otherwise fails to 
appear, the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

